United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0989
Issued: May 12, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 29, 2019 appellant filed a timely appeal from December 20, 2018 and
February 7, 2019 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP abused its discretion by denying claims for travel
reimbursement for medical treatment; and (2) whether OWCP has met its burden of proof to

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 7, 2019 decision, OWCP received additional evidence, and that
appellant also submitted evidence with her appeal to the Board. However, the Board’s Rules of Procedure provides:
“The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R.
§ 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

terminate appellant’s wage-loss compensation and medical benefits, effective February 8, 2019,
as she no longer had residuals or disability causally related to her employment injuries.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances of the case
as set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts
are as follows.
On April 9, 1999 appellant, then a 50-year-old registered nurse, filed an occupational
disease claim (Form CA-2) alleging that factors of her federal employment resulted in respiratory
conditions. She explained that she was allergic to dust and had been exposed to dust in the
performance of duty due to construction at the employing establishment. Appellant noted that she
first became aware of her condition and its relation to factors of her federal employment on
February 10, 1997. The claim was adjudicated by OWCP under OWCP File No. xxxxxx900.
Following the initial denial of the claim, appellant requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. During a January 4, 2000 hearing
before OWCP’s Branch of Hearings and Review, she testified that she began smoking at age 19,
but quit smoking in about 1986. By decision dated June 23, 2000, the hearing representative set
aside the initial denial of the claim and remanded the case for further development. On June 9,
2001 OWCP accepted the claim for allergic rhinitis and chronic sinusitis and later expanded
acceptance of the claim to include extrinsic asthma, other diseases of vocal cords, chronic asthma,
chronic frontal, ethmoidal and sphenoidal sinusitis, other chronic sinusitis, chronic obstructive
asthma, and other diseases of nasal cavity and sinuses.4
In a claim adjudicated by OWCP under OWCP File No. xxxxxx600, OWCP accepted
appellant’s September 13, 1999 occupational disease claim for aggravation of preexisting manicdepressive illness, and expanded acceptance of the claim to include bipolar disorder and posttraumatic stress disorder (PTSD).5 Under that claim appellant received medical benefits and wageloss compensation commencing September 1, 1999. On March 21, 2006 OWCP administratively
combined OWCP File Nos. xxxxxx900 and xxxxxx600, with OWCP File No. xxxxxx900 serving
as the master file.
Following further development of both claims, OWCP received an individual
psychotherapy note from Dana Gruber, Ph.D., dated October 21, 2015, in which she noted seeing
appellant for anxiety.
In a report dated April 22, 2016, Dr. Betty Lo, Board-certified in internal medicine,
described appellant’s active problems and her current medications. She provided physical
3

Order Dismissing Appeal, Docket No. 20-0231 (issued January 27, 2020); Docket No. 18-0771 (issued
January 31, 2019); Order Dismissing Appeal, Docket No. 17-0513 (issued April 25, 2017).
4

The record indicates that appellant was exposed to fumes from paints and cleaning materials and was subjected
to a construction environment, which resulted in her employment-related respiratory problems.
5
On September 13, 1999 appellant filed an occupational disease claim (Form CA-2) alleging that she had developed
an emotional condition due to years of harassment in the performance of duty.

2

examination findings. Dr. Lo’s diagnoses included hypertension, gastric reflux, a sleep
disturbance, and anxiety.
OWCP continued to develop the claims, and in November 2017 referred appellant to
Dr. Glenn M. Gomes, Board-certified in internal and pulmonary medicine, for a second opinion
evaluation regarding her accepted pulmonary conditions. The statement of accepted facts (SOAF)
OWCP provided to him indicated that she began smoking at age 19 and continued to smoke
until 1996.
In a January 11, 2018 report, following his review of the medical record, Dr. Gomes
described physical examination and pulmonary function study findings. He diagnosed mild
intermittent asthma, eosinophilic sinusitis, gastroesophageal reflux with vocal cord dysfunction,
borderline obstructive sleep apnea, and history of cigarette smoking from 1969 to 1996.
Dr. Gomes opined that it was unlikely that the employment-related exposures from decades ago
were the cause of appellant’s present pulmonary complaints, which were more likely than not due
to recent environmental exposures. He noted that she had related that she had a hobby of working
with dogs and cats and that her allergist in recent years was treating her with immunotherapy to
dog and cat dander. Dr. Gomes further noted that this underlined the problem with determining
the etiology of appellant’s asthma/airway obstruction after so many years had passed. He also
noted that it was quite possible that her cigarette smoking alone was the cause of her airway
obstruction noted on pulmonary function studies. Dr. Gomes advised that from a pulmonary
standpoint appellant was capable of sedentary or light work and concluded that her current therapy
was appropriate. He also concluded that her sleep apnea was not work related. Dr. Gomes attached
copies of laboratory studies, including pulmonary function studies.
In August 2018, OWCP referred appellant to Dr. Talaat H. Mohamed, a Board-certified
psychiatrist, for a second opinion evaluation. In an August 30, 2018 report, Dr. Mohamed
described her psychiatric history. Following mental status examination, he diagnosed chronic
depressive reaction, depression, generalized anxiety, and personality pattern disorder mixed type
with schizoid and paranoid major tendencies. Dr. Mohamed opined that, at that time, appellant
had no major mental disorder and there were no signs of symptoms of PTSD. He concluded that
she had no disability. On an attached work capacity evaluation, Dr. Mohamed advised that
appellant was retired and did not want to return to work, but could work part time.
Appellant submitted a request for travel reimbursement for the dates of September 7, 22,
24, and 30, October 17 and 30, and November 2 and 28, 2017, and August 1 and 2, 2018 for
mileage reimbursement for 140 to 160 miles, including a request for mileage to attend her second
opinion appointments.
In a letter dated September 24, 2018, OWCP noted that it had received appellant’s request
for travel reimbursement on the above dates, but that she had not provided verification that she
obtained medical treatment of the dates requested. It advised her that she should submit the
requested documentation within 30 days.

3

By letter dated October 29, 2018, OWCP again informed appellant of the evidence needed
to support her claim for travel reimbursement.6 It afforded her an additional 30 days to respond.
On November 27, 2018 appellant submitted an undated ambulatory summary document
listing her name. The document contained a list of diagnoses, but did not contain any dates of
treatment. Appellant also submitted copies of laboratory results dated October 22, 2018. These
reports did not identify a patient.
By decision dated December 20, 2018, issued under OWCP File No. xxxxxx900 and
OWCP File No. xxxxxx600, OWCP denied authorization for travel reimbursement for medical
treatment for September 7, 22, and 30, October 30, and November 2 and 28, 2017, and August 1
and 2, 2018. It noted that it had researched both OWCP File Nos. xxxxxx600 and xxxxxx900, but
found no evidence to support that appellant received medical treatment for her accepted conditions
on those dates.7
On December 20, 2018 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits under both OWCP File Nos. xxxxxx900 and xxxxxx600. It reviewed her
medical history and found that the weight of the medical evidence rested with the second-opinion
evaluations performed by Dr. Gomes and Dr. Mohamed who both advised that residuals of the
accepted employment-related conditions had ceased.
Appellant responded noting her disagreement with the proposed termination, but submitted
no additional medical evidence.
By decision dated February 7, 2019, OWCP finalized the termination of appellant’s wageloss compensation and medical benefits, effective February 8, 2019, finding that the weight of the
medical opinion evidence rested with the opinions of Dr. Gomes and Dr. Mohamed, OWCP
referral physicians, who concluded that she had no residuals or disability due to her accepted
conditions.
LEGAL PRECEDENT -- ISSUE 1
OWCP’s regulations provide that the employee is entitled to reimbursement of reasonable
and necessary expenses, including transportation needed to obtain authorized medical services,
appliances, or supplies.8 To determine a reasonable travel distance, it will consider the availability
of services, the employee’s condition, and the means of transportation. Effective August 29, 2011,
the most recent regulations provide that a round-trip distance of up to 100 miles is considered a
reasonable distance to travel.9 If round-trip travel of more than 100 miles is contemplated, or air
transportation or overnight accommodations will be needed, the employee must submit a written
6

In this letter, OWCP additionally informed appellant that it had also received travel reimbursement claims for 160
miles on September 14 and October 17, 2017, dates that are not at issue in the present appeal.
7
OWCP also informed appellant that, in accordance with its regulations, travel limitations had been reduced to 100
miles round trip, effective December 12, 2012.
8

20 C.F.R. § 10.315(a).

9

Id.

4

request to OWCP for prior authorization with information describing the circumstances and
necessity for such travel expenses. OWCP will approve the request if it determines that the travel
expenses are reasonable and necessary and are related to obtaining authorized medical services,
appliances, or supplies.10
Pursuant to FECA Bulletin No. 14-02 (January 29, 2014), when a claimant submits a travel
reimbursement in excess of 100 miles for a single date of service, the bill will automatically be
suspended, and the Central Bill Processing provider will send notification to OWCP’s claims
examiner.11 FECA Bulletin No. 14-02 notes that in some limited circumstances it may be
necessary for a claimant to travel more than 100 miles on a regular basis, such as when the claimant
lives in a remote area.12
In interpreting this section, the Board has recognized that OWCP has broad discretion in
approving services provided under FECA.13 The only limitation on OWCP’s authority is that of
reasonableness. OWCP may authorize medical treatment, but determine that the travel expense
incurred for such authorized treatment was unreasonable or unnecessary.14
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not abused its discretion in denying appellant’s request
for travel reimbursement for medical treatment.
On December 20, 2018 OWCP denied authorization for travel reimbursement for medical
treatment for the dates September 7, 22, and 30, October 30, and November 2 and 28, 2017, and
August 1 and 2, 2018. There is no evidence of record in either claim file to support that appellant
attended medical treatment on those dates.
In letters dated September 24 and October 29, 2018, OWCP informed appellant of the
evidence needed to establish her travel reimbursement claims. The only evidence appellant
subsequently provided consisted of an undated ambulatory summary document listing her name,
which merely contained a list of diagnoses, but did not contain any dates of treatment. She also
submitted copies of laboratory results dated October 22, 2018. These reports did not identify a
patient.
OWCP has broad discretion in considering whether to reimburse or authorize travel
expenses.15 As the only limitation on its authority is reasonableness, abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment, or

10

Id. at § 10.315(b).

11

FECA Bulletin No. 14-02 (January 29, 2014).

12

Id.

13

G.C., Docket No. 19-0298 (issued June 24, 2019).

14

Id.

15

Id.

5

actions taken which are contrary to both logic and probable deduction from known facts.16
Appellant did not submit evidence to support that she attended medical appointments for her
accepted conditions on September 7, 22, and 30, October 30, and November 2 and 28, 2017, and
August 1 and 2, 2018, the dates at issue in the present appeal. The Board thus finds that OWCP
has not abused its discretion by denying her travel reimbursement requests for these dates.17
With regard to the issue of travel reimbursement, appellant may submit new evidence or
argument with a written request for reconsideration to OWCP within one year of this merit
decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of compensation benefits.18 It may not terminate compensation
without establishing that the disability had ceased or that it was no longer related to the
employment.19 OWCP’s burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.20 The right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability
compensation.21 To terminate authorization for medical treatment, OWCP must establish that
appellant no longer has residuals of an employment-related condition, which require further
medical treatment.22
OWCP’s procedures provide that an SOAF should include a complete record of all
pertinent facts related to the injury or medical condition. The omission of a critical fact diminishes
the validity of a medical opinion or decision as much as an incorrect statement. Avoiding selective
inclusion of facts in the SOAF prevents a perception of bias and maintains neutrality and
objectivity in the management of the case.23 The procedures continue that, when a medical opinion
is needed to resolve an issue in a case, an SOAF usually accompanies the case and provides the
factual background for the physician’s opinion.24 OWCP is responsible for ensuring that the SOAF
is correct, complete, unequivocal, and specific. When the district medical adviser, second opinion
specialist, or referee physician renders a medical opinion based on an SOAF which is incomplete

16

Id.

17

D.C., Docket No. 18-0080 (issued May 22, 2018).

18

D.M., Docket No. 19-0749 (issued August 19, 2019).

19

E.O., Docket No. 19-0472 (issued August 15, 2019).

20

Id.

21

L.W., Docket No. 19-0173 (issued May 2, 2019).

22

Supra note 18.

23

Federal (FECA) Procedure Manual, Part 2 -- Claims, Statements of Accepted Facts, Chapter 2.809.4a(2)
(September 2009).
24

Id. at Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3 (October 1990).

6

or inaccurate or does not use the SOAF as the framework in forming his or her opinion, the
probative value of the opinion is seriously diminished or negated altogether.25
ANALYSIS -- ISSUE 2
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective February 8, 2019.
OWCP referred appellant to Dr. Gomes in November 2017 for a second opinion evaluation
regarding her accepted pulmonary conditions. However, the July 6, 2017 SOAF provided him did
not accurately address her smoking history. The SOAF listed a history that appellant began
smoking at the age of 19 and continued until 1996. Appellant, however, testified at a January 4,
2000 hearing that she began smoking at age 19 and quit in about 1986. While Dr. Gomes noted
his review of the medical record including the SOAF in his January 11, 2018 report, as noted, the
smoking history in the July 6, 2017 SOAF contains a smoking history that was contradicted by her
January 4, 2000 hearing testimony.
As noted, a SOAF should include a complete record of all pertinent facts related to the
medical condition. The omission or incorrect presentation of a critical fact diminishes the validity
of a medical opinion or decision.26 The Board finds that the question of appellant’s smoking
history is pertinent to the accepted pulmonary conditions. Dr. Gomes opined that it was quite
possible that her cigarette smoking alone was the cause of her airway obstruction noted on
pulmonary function studies. Because he relied on an incorrect SOAF, the Board finds his opinion
is insufficient to meet OWCP’s burden of proof to terminate appellant’s wage-loss compensation
and medical benefits.27
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of compensation benefits.28 As the SOAF contains a smoking history
that is inconsistent with appellant’s hearing testimony the Board finds that OWCP improperly
terminated her wage-loss compensation and medical benefits effective February 8, 2019 without
clarifying her smoking history.29
CONCLUSION
The Board finds that OWCP has not abused its discretion in denying appellant’s requests
for travel reimbursement for medical treatment. The Board further finds that OWCP has not met
its burden of proof to terminate her wage-loss compensation and medical benefits, effective
February 8, 2019.

25

Id. at Chapter 3.600.3a.

26

Supra note 23.

27

See R.P., Docket No.18-0900 (issued February 5, 2019); S.T., Docket No. 08-1675 (issued May 4, 2009).

28

Supra note 18.

29

See D.L., Docket No. 19-1255 (issued January 24, 2020).

7

ORDER
IT IS HEREBY ORDERED THAT the December 20, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed. It is further ordered that the February 7, 2019
decision is reversed.
Issued: May 12, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

